Appeal from an order of the Family Court, Allegany County (Thomas P Brown, J.), entered August 17, 2005 in a proceeding pursuant to Social Services Law § 384-b. The order, insofar as appealed from, terminated respondent’s parental rights, adjudged that the two children are permanently neglected, committed their guardianship and custody to petitioner, and freed them for adoption.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Pigott, Jr., P.J., Scudder, Gorski, Martoche and Hayes, JJ.